Per Curiam.
It is the rule of this court to disallow in every case a lumping sale by the sheriff where from the distinctness of the items of property he can make distinct sales. It is essential to justice and to the protection of unfortunate debtors that this should be the general rule; any other would lead to the most shameful sacrifices of property. There may be exceptions, but the purchaser must bring himself within them. The present case is not one; the tenements and lots vtere here sufficiently distinct both in law and fact, and there was no reason for deviating from the common practice.
Rule absolute.